          Case 7:18-cv-00023-KMK Document 52-1 Filed 11/12/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
ANTOINETTE LAFONTANT,
                                                                      Civ. No. 18-CV-00023 (KMK)
                                     Plaintiff,
                                                                      CASE MANAGEMENT AND
                                                                      SCHEDULING ORDER
                  -against-

MID-HUDSON FORENSIC PSYCHIATRIC
CENTER, and JAMES NEALE,

                                              Defendants.

---------------------------------------------------------------x

       On the submission of the parties after motion practice, this Case Management Plan and
Scheduling Order was adopted in accordance with Rules 16-26(f) of the Federal Rules of Civil
Procedure.

         1.       This case is to be tried to a jury.

         2.       No additional parties may be joined except with leave of the Court.

         3.       Amended pleadings have been completed and may not be filed except with leave
                  of the Court.

         4.       Initial disclosures under Federal Rule of Civil Procedure 26(a)(l ) will be completed
                  no later than November 29, 2019 [absent exceptional circumstances, within
                  fourteen (14) days of the date of the parties ' conference pursuant to Rule 26(f)] ..
                                                                              /1,1,e~ )2) 7az.o
         5.       Allfact discovery is to be completed no later than _ _~~ 26, 26'.20_ _ _ __
                  [a period not to exceed 120 days unless the Court finds that the case presents
                  unique complexities or other exceptional circumstances].

         6.       The parties are to conduct discovery in accordance with the Federal Rules of Civil
                  Procedure and the Local Rules of the Southern District of New York. The
                  following interim deadlines may be extended by the parties on consent without
                  application to the Court, provided the parties meet the fact discovery completion
                  date in paragraph 6 above:

                       a. Initial requests for production of documents to be served by _December 6,
                          2019 .

                       b. Interrogatories to be served by December 6, 2019.



                                                           1
 Case 7:18-cv-00023-KMK Document 52-1 Filed 11/12/19 Page 2 of 3


                                                        /nc,oJ.i 1l1 1oio
         c. Depositions to be completed by          -Mav 1~20.
             i. Unless the parties agree or the Court so orders, depositions are not to be
         held until all parties have responded to initial requests for document
         production.

             ii. There is no priority in deposition by reason of a party ' s status as
         plaintiff or defendant.

             iii. Unless the parties agree or the Court so orders, non-party depositions
         shall follow initial party depositions.
                                                                   ~tt,.J,. J,   la l(J
         d. Requests to Admit to be served no later than           ~20.

7.    All expert disclosures, including reports, production of underlying documents and
      depositions, including any depositions of any doctors or other practitioners who
      treated Plaintiff and who are alleged to have discoverable information on
      Plaintiff's damages, are to be completed~:
                                                   c. ( Jl Z,tJ i ~
                                                         J
              a. Expert(s) of Plaintiff(s) _~ust 24, 20~0_ _ _ _ __

             b. Expert(s) of Defendant(s)       ~~( 24, 2020
8.    Motions: All motions and applications shall be governed by the Court's
      Individual Practices, including pre-motion conference requirements. Summary
      Judgment or other dispositive motions are due at the close of discovery. Pursuant
      to the undersigned' s Individual Practices, the parties shall request a pre-motion
      conference in writing at least two (2) weeks prior to this deadline.

9.    All counsel must meet for at least one hour to discuss settlement not later than
      two weeks following the close of fact discovery.

10.   a.     Counsel for the parties have discussed holding a settlement conference
      before a Magistrate Judge.

      b. The parties do not request a settlement conference before a United States
      Magistrate Judge [circle one].

11.   a. Counsel for the parties have discussed the use of the Court' s Mediation
      Program.

      b. The parties do not request that the case be referred to the Court' s Mediation
      Program [circle one] .

12.   a. Counsel for the parties have discussed the use of a privately-retained mediator.



                                         2
       Case 7:18-cv-00023-KMK Document 52-1 Filed 11/12/19 Page 3 of 3



             b. The parties do not intend to use a privately-retained mediator [circle one].

      13 .   The parties shall submit a Joint Pretrial Order prepared in accordance with the
             undersigned's Individual Practices and Rule 26(a)(3), Fed.R.Civ.P. If this action
             is to be tried before a jury, proposed voir dire, jury instructions and a verdict form
             shall be filed with the Joint Pretrial Order. Counsel are required to meet and
             confer on jury instructions and verdict form in an effort to make an agreed upon
             submission.

      14. Parties have conferred and their present best estimate of the length of trial is one
            week.

SO ORDERED.

Dated: White Plains, New York




                                                    Hon. Kenneth M. Karas,
                                                    United States District Judge




                                                3
